Citation Nr: 0630701	
Decision Date: 09/29/06    Archive Date: 10/04/06

DOCKET NO.  02-08 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to a compensable evaluation for pityriasis 
versicolor over the shoulders, lower back, and sides of the 
thorax.

2.  Entitlement to an effective date earlier than November 
19, 1996, for the grant of entitlement to service connection 
for post-traumatic stress disorder.

3.  Entitlement to an effective date earlier than November 
19, 1996, for the grant of a 20 percent disability rating for 
shell fragment wounds to the low back.

4.  Entitlement to an effective date earlier than November 
19, 1996, for the grant of a 20 percent disability rating for 
shell fragment wounds to the left elbow.


ATTORNEY FOR THE BOARD

Van Stewart, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1968 to August 
1969.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied the benefits sought on 
appeal.

These issues were remanded by the Board in October 2003 in 
order to ensure that the veteran was adequately informed of 
his rights and responsibilities under the Veterans Claims 
Assistance Act of 2000 (VCAA), in order to clarify whether or 
not he desired a hearing related to his skin claim, and to 
obtain dermatologic treatment records.  The veteran had 
indicated that he did not desire a hearing "at this time" 
on the issue of an increased rating for his skin disability.  
He never responded to requests from the RO that he clarify 
whether or not he desired a hearing.  Since the requests for 
clarification informed the veteran that a non-response would 
result in an assumption that a hearing was not wanted, the 
Board concludes that the veteran does not want a hearing.  

Several attempts were made to obtain private treatment 
records related to the veteran's skin claim, but the treating 
physician is no longer associated with his former place of 
practice.  A February 2006 Report of Contact with a person 
now associated with the physician's new practice noted that 
no records can be found.  See 38 C.F.R. § 3.159(c)(1).  The 
Board has determined that the orders of the Remand have been 
complied with.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  


FINDINGS OF FACT

1.  The veteran's pityriasis versicolor over the shoulders, 
lower back, and sides of the thorax is evidenced by 
occasional exfoliation, exudation, and itching on non-exposed 
surfaces.

2.   A claim for an increased rating for service-connected 
shell fragment wound in the low back was not received until 
November 19, 1996.

3.  A claim for an increased rating for service-connected 
shell fragment wound in the left elbow was not received until 
November 19, 1996.

4.  A claim for service connection for post-traumatic stress 
disorder was not received until November 19, 1996.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating for the veteran's 
pityriasis versicolor over the shoulders, lower back, and 
sides of the thorax have not been met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2002); 
38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2005).

2.  The criteria for an award of an effective date prior to 
November 19, 1996, for award of a 20 percent rating for shell 
fragment wound in the low back have not been met.  38 
U.S.C.A. § 5110 (West 2002 & Supp. 2005); 38 C.F.R. § 3.400 
(2005).

3.  The criteria for an award of an effective date prior to 
November 19, 1996, for award of a 20 percent rating for shell 
fragment wound in the left elbow have not been met.  38 
U.S.C.A. § 5110; 38 C.F.R. § 3.400 (2005).

4.  The criteria for an award of an effective date prior to 
November 19, 1996, for award of service connection for post-
traumatic stress disorder have not been met.  38 U.S.C.A. § 
5110; 38 C.F.R. § 3.400 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

The veteran was service-connected for shell fragment wounds 
(SFWs) to the low back and left elbow, and for pityriasis 
versicolor, in a rating decision dated in April 1970.  He did 
not perfect an appeal of the April 1970 rating decision, 
including as to the ratings assigned to those service-
connected disabilities, and they thus are final decisions.  
38 C.F.R. § 20.1103.  In a claim dated November 19, 1996, the 
veteran requested an increased rating for each of these 
service-connected disabilities, and also requested service 
connection for post-traumatic stress disorder.  In a rating 
decision dated in June 1997, both of the SFW disabilities 
were increased to 20 percent disabling, and service 
connection was granted for PTSD.  The effective dates for all 
of these was November 19, 1996, the date of receipt of the 
veteran's claims.  The same rating decision also continued 
the veteran's skin disability as zero percent (non-
compensable) disabling.  

The veteran appealed, asserting that the effective dates of 
the two SFW disabilities and the PTSD should be in 1969 based 
on the August 23, 1969, effective date of his original 
service connection claims.  He also appealed the continuance 
of the non-compensable rating for his service-connected skin 
disability.

II.  Analysis

A.  Skin disorder

Regarding the veteran's contention that his effective dates 
should be in 1969, the Board notes that, in a July 2004 
statement, the veteran contended that he had appealed the 
April 1970 rating decision that assigned a non-compensable 
evaluation for his skin disability.  The record shows, 
however, that the veteran's August 1970 notice of 
disagreement (NOD) addressed only "your rating of 10%."  
The only disability for which the veteran was assigned a 10 
percent rating was the SFW to the left elbow.  He did not 
appeal his skin service connection award. 

Of record are private and VA treatment notes related to the 
veteran's skin disorder, as well as the reports of several VA 
dermatological examinations.  A May 1997 VA skin examination 
revealed no lesions and no evidence of tinea versicolor.  A 
July 1998 VA examination found extensive tan macules with 
scaling in a patch involving the chest, abdomen, and 
suprapubic region.  An August 1998 VA examination reported 
hyperpigmented macules and patches over his mid-lower back.  
A July 2004 VA examiner found that the veteran's skin was 
normal, reported as clear and without suspicious lesions.  

A VA treatment note dated in July 2005 noted that the veteran 
complained of chronic rash of the trunk that tended to flare 
three times per year, mostly in summer.  The veteran 
expressed an opinion that it was related to the heat and 
humidity.  The veteran reported treating breakouts with a 
topical ointment.  He reported that it did get scaly, and 
that it itched at times.  On examination, the treating 
physician found multiple salmon colored scaly patches on the 
chest, abdomen, and upper shoulders.  

Since the July 2004 VA examiner, who found that the veteran's 
skin was normal, did not indicate whether or not he had 
reviewed the veteran's claims file or the Board's October 
2003 remand, he was asked to do so in January 2006.  The 
record shows that he did so on January 27, 2006.

Disability ratings are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 
4.1.  Where entitlement to compensation has already been 
established and an increase in the assigned evaluation is at 
issue, it is the present level of disability that is of 
primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 
(1994).  Although the recorded history of a particular 
disability should be reviewed in order to make an accurate 
assessment under the applicable criteria, the regulations do 
not give past medical reports precedence over current 
findings.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

The Board notes that by regulatory amendment effective August 
30, 2002, substantive changes were made to the schedular 
criteria for evaluating disabilities involving the skin.  See 
67 Fed. Reg. 49,590-49,599 (2002).  Because this change took 
effect during the pendency of the veteran's claim, both the 
former and the revised criteria will be considered in 
evaluating the veteran's service-connected scar.  (The 
veteran was notified of the change in criteria by letter in 
January 2003.)

When a specific disability is not listed in the Rating 
Schedule, rating is done by analogy to a closely related 
disease or injury in the Rating Schedule in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2005).  The veteran's pityriasis versicolor does not have a 
specific diagnostic code listed, and is therefore evaluated 
by analogy to Diagnostic Code 7806.  

Under the old, pre-August 30, 2002, criteria for Diagnostic 
Code 7806 (eczema), a zero percent (non-compensable) rating 
is for application when there is slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is for application when there is 
exfoliation, exudation or itching, if involving an exposed 
surface or extensive area.  A 30 percent rating is for 
application when there is constant exudation or itching, 
extensive lesions, or marked disfiguration.  A 50 percent 
rating, the highest available under the old Diagnostic Code 
7806, is for application when there is ulceration or 
extensive exfoliation or crusting, and systemic or nervous 
manifestations, or if the eczema is exceptionally repugnant.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (2002).

The rating criteria effective August 30, 2002 (new criteria) 
provide for a noncompensable evaluation for dermatitis or 
eczema when less than 5 percent of the entire body or less 
than 5 percent of exposed area is affected, and no more than 
topical therapy is required during the past 12-month period.  
A 10 percent rating is warranted when at least 5 percent, but 
less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed area is 
affected, or intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of less than six weeks during the past 
12-month period.  A 30 percent evaluation is warranted when 
20 to 40 percent of the entire body, or 20 to 40 percent of 
exposed areas is affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs was required 
for a total duration of six weeks or more, but not 
constantly, during the past 12-month period.  A 60 percent 
evaluation is warranted when more than 40 percent of the 
entire body or more than 40 percent of exposed areas is 
affected, or constant or near-constant systemic therapy such 
as corticosteroids or other immunosuppressive drugs was 
required during the past 12-month period.  Dermatitis or 
eczema may alternatively be rated as disfigurement of the 
head, face, or neck (Diagnostic Code 7800), or scars 
(Diagnostic Codes 7801-7805) depending on the predominant 
disability.  38 C.F.R. § 4.118, Diagnostic Code 7806 (2005).

Here, the Board finds that the veteran's disability picture 
more nearly approximates the criteria required for the 
currently assigned zero percent (non-compensable) rating 
under both the old and the new rating criteria, and that a 
compensable rating is not warranted under either.  The 
medical evidence clearly shows, and the veteran admits, that 
whatever manifestations his skin disability exhibits, they 
are limited to unexposed areas, and only occur a few times 
each year at times of high heat and humidity.  A higher 
evaluation is not warranted under the old criteria because, 
while there has been some exfoliation and itching reported, 
it does not involve an exposed surface or extensive area.  A 
higher evaluation is not warranted under the new criteria 
because the reports of the various examiners and the color 
photographs that are of record do not indicate that at least 
5 percent, but less than 20 percent of the entire body, or 
any exposed area, is affected, and there is no evidence that 
there has ever been any intermittent systemic therapy.  

In sum, taking into account all of the evidence of record, 
the Board finds that a compensable rating for the veteran's 
service-connected pityriasis versicolor over the shoulders, 
lower back, and sides of the thorax is not warranted under 
either the old or the new rating criteria, and the claim is 
therefore denied.

B.  Effective dates

The general rule with respect to the effective date of an 
award of increased compensation is that the effective date of 
such award "shall not be earlier than the date of receipt of 
application therefor."  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400(o)(1).  An exception to that rule applies, however, 
under circumstances where evidence demonstrates that a 
factually ascertainable increase in disability occurred 
within the one-year period preceding the date of receipt of a 
claim for increased compensation.  In that regard, the law 
provides that the effective date of the award "shall be the 
earliest date as of which it is ascertainable that an 
increase in disability had occurred, if application is 
received within one year from such date."  38 U.S.C.A. § 
5110(b)(2); see also 38 C.F.R. § 3.400(o)(2); Harper v. 
Brown, 10 Vet. App. 125, 126- 27 (1997).  Otherwise, the 
effective date of award is the date of receipt of the claim 
or the date entitlement arose, whichever is later.  38 
U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  

Here, the veteran's SFW rating increase claims were received 
on November 19, 1996, and that date has been assigned as the 
effective date.  The exception to the general rule does not 
apply here because there is no evidence of record showing 
that an increase in disability occurred within the one-year 
period preceding the date of receipt of a claim for increased 
compensation.  The Board is aware of the veteran's contention 
that the effective dates of these awards should somehow be 
earlier, but, as explained in the foregoing, an earlier 
effective date is not permitted as a matter of law.  

Turning to the claim that an earlier effective date should be 
assigned for the veteran's service-connected PTSD, the Board 
again notes that the law and VA regulations clearly prescribe 
that the effective date of award is the date of receipt of 
the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. § 3.400(b)(2).  
Since the PTSD claim was an original service connection 
claim, the above described exception to the general rule does 
not apply.

In sum, the law and VA regulations promulgating the law 
simply do not allow for assignment of effective dates any 
early than those assigned here, and those claims are 
therefore denied.



III.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  The VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board notes that the veteran was apprised of VA's duties 
to both notify and assist in correspondence dated in March 
2004 and in January and February 2006.  (Although the notice 
required by the VCAA was not provided until after the RO 
adjudicated the appellant's claim, "the appellant [was] 
provided the content-complying notice to which he [was] 
entitled."  Pelegrini, 18 Vet. App. at 122.  Consequently, 
the Board does not find that the late notice under the VCAA 
requires remand to the RO.  Nothing about the evidence or any 
response to the RO's notification suggests that the case must 
be re-adjudicated ab initio to satisfy the requirements of 
the VCAA.)

Specifically regarding VA's duty to notify, the notifications 
to the veteran apprised him of what the evidence must show to 
establish entitlement to the specific benefits sought, what 
evidence and/or information was already in the RO's 
possession, what additional evidence and/or information was 
needed from the veteran, what evidence VA was responsible for 
getting, and what information VA would assist in obtaining on 
the veteran's behalf.  The RO specifically requested that the 
veteran send any evidence or argument he had pertaining to 
his claims.  The RO also provided a statement of the case 
(SOC) relating to each of the claims, and two supplemental 
statements of the case (SSOCs) reporting the results of its 
reviews and the text of the relevant portions of the VA 
regulations.   As noted, the veteran was apprised of the 
changes in the criteria for evaluating disabilities of the 
skin.  

Additionally, the March 2006 SSOC provided notice that a 
disability rating and an effective date for the award of 
benefits are assigned whenever service connection is awarded.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In his July 2004 statement, the veteran contended that, from 
1969 to 1996, he was never informed of his appellate rights.  
However, the record shows that he was informed of his rights 
and the procedures to appeal in a SOC issued in November 1970 
in the course of his appeal of the original rating decision.  

Regarding VA's duty to assist, the RO obtained the veteran's 
SMRs and VA and private medical records, and secured multiple 
examinations in order to ascertain the severity of his 
disabilities.  VA has no duty to inform or assist that was 
unmet.

(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to a compensable evaluation for pityriasis 
versicolor over the shoulders, lower back, and sides of the 
thorax, is denied.

Entitlement to an effective date earlier than November 19, 
1996, for the grant of entitlement to service connection for 
post-traumatic stress disorder is denied.

Entitlement to an effective date earlier than November 19, 
1996, for the grant of a 20 percent disability rating for 
shell fragment wounds to the low back is denied.

Entitlement to an effective date earlier than November 19, 
1996, for the grant of a 20 percent disability rating for 
shell fragment wounds to the left elbow is denied.



____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


